Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-9,12,14-18 and 21-24 are pending in the application.   Claims 1,3-5,14 and 18 have been amended and claims 10,11,13,19, and 20 have been cancelled.  Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-9,12,14,18 and 21-24 have been examined to the extent they read on the elected subject matter of record.



Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Maintained Rejections
	Applicant's amendments and arguments filed August 4, 2022 are acknowledged and have been fully considered.  
Claims 1-9,12,14,18 and 21-24 were rejected under 35 USC 103 as being obvious over Fefer (US20050261379, corresponding to CA 2472806 which was cited in Applicants’ IDS dated 7/30/20) in view of Frisch et al. (US5869423), Fefer 2 (US20080085832) and Perry et al. (US20140378308).This rejection is maintained for the reasons set forth below. 
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-9,12,14,18 and 21-24 are rejected under 35 USC 103 as being obvious over Fefer (US20050261379, corresponding to CA 2472806 which was cited in Applicants’ IDS dated 7/30/20, previously cited) in view of Frisch et al. (US5869423, previously cited), Fefer 2 (US20080085832, previously cited) and Perry et al. (US20140378308, previously cited).


Applicant’s Invention

Applicant claims  an oil-in-water emulsion composition comprising: a paraffinic oil; .02% to .06% by weight of an emulsifier which consists of a blend of an alcohol ethoxylate emulsifier and an alkyl glyceride emulsifier; .05% to 
Determination of the scope and the content of the prior art
(MPEP 2141.01)

Fefer teaches a paraffinic spray oil and a method of using the spray oil for controlling turfgrass pests. The spray oil comprises paraffinic oil and an emulsifier which is formulated as an oil-in-water (O/W) emulsion for use. Fefer teaches that their O/W emulsions are formed by admixing water with a paraffinic oil-emulsifier concentrate (see paragraph [0032]).  .  Exemplary emulsifiers include alkyl phenol 
ethoxylates, nonylphenolethyoxylate, dodecylphenolethoxylates, and ethoxylated 
alcohol/glycerol oleate mixtures, or combinations thereof ([0014], [0028]).  The paraffin content of the paraffinic oil in Fefer is at least about 80%, more preferably at least about 90%, and most preferably at least about 99% (see paragraph [0013]). The spray oil is normally provided as an oil-emulsifier concentrate containing about 95-99.95% by weight paraffinic oil and 0.0.05-5.0% by weight (w/w) emulsifier, preferably about 98.5-99.9% by weight paraffinic oil and 0.1-1.5% by weight emulsifier, and more preferably about 99.2% by weight paraffinic oil and about 0.8% by weight emulsifier ([0030].  In particular, the concentrate is diluted in water to provide a final paraffinic oil content of ranging from about 1% to 50% by weight paraffinic oil, and the paraffinic oil and emulsifier are present in a weight ratio ranging from about 95:5 to about 99.95:0.05 (which encompasses the claimed amounts and ranges).  Fefer teaches that the ratio of oil to emulsifier allows their O/W emulsion to quickly break upon application to plant, thereby releasing the oil component onto the plant for the control of pests thereon (see paragraph [0020]).  Fefer teaches that their spray oil is effective in controlling a variety of turfgrass pests, particularly insect and fungal pests, with little or no phytotoxic effects (see Abstract).  Fefer teaches the inclusion of preservatives and stabilizers in their O/W emulsions (see paragraph [0035]).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Fefer is that Fefer does not explicitly recite an O/W emulsion composition comprising about 0.05% to about 0.1% by weight of a stabilizer selected from the group consisting of a benzoic acid, a benzoic acid salt, a benzoic acid derivative, a paraben, and mixtures of two or more thereof.  However, Frisch et al. teach agrochemical substances including O/W emulsions used for plant protection. Frisch et al. teach the inclusion of preservatives such as benzoic acid in their O/W emulsions in amounts between 0.01 and 1% by weight (see column 5, lines 63-65).  The O/W emulsions of Frisch et al. can be applied either as prepared or after dilution beforehand. The O/W emulsions of Frisch et al. showed excellent insecticide activity with no phytotoxicity, especially in relation to dwarf beans, field beans, tomatoes, cucumbers, wild apple stock and vines (see column 6, lines 22-35). The O/W emulsions of Frisch et al. are also stable under the conditions prevailing in practice. On long-term storage the emulsions of Frisch et al. remain unchanged with regard to their physical stability and their content of active substance both at high temperatures (50° C) and at low temperatures (-5° C, -10° C) (see column 6, lines 10-21).  Frisch et al. teach that their emulsions are stable on storage for a period of at least one month (storage temperature: 25° C, 50° C) (see column 6, lines 46-47).  
        A second difference between the invention of the instant application and that of Fefer is that Fefer does not explicitly recite the use of synthetic isoparaffins.  However, Fefer 2 teaches herbicide compositions available as a concentrate for dilution with water or a ready-to-use oil-in-water emulsion which are non-phytotoxic to turfgrass and effective for other types of plants (see Abstract and paragraphs [0007] – [0017]).  Fefer 2 teaches that their effective herbicide oil-in-water emulsions utilize paraffinic or isoparaffinic oils (see paragraph [0025]).
    A third difference between the invention of the instant application and that of Fefer is that Fefer does not explicitly recite treating ornamental plants.  However, Perry et al. teach the protection of plants with minimal phytotoxicity using compositions comprising herbicides and/or pesticides on turfgrass, deciduous trees, shrubs, nut plants, flowering plants, or houseplants (see paragraphs [0037 to [0039]).  


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Fanara et al. and Fefer to arrive an oil-in-water emulsion comprising benzoic acid.  Based on the teachings of Frisch et al., it would have been well within the ordinary level of skill in the art at the time of filing to include benzoic acid as a preservative in the claimed amounts in the O/W emulsions of Fefer via routine experimentation and optimization for application as plant protectants on turfgrass, crop plants, non-woody crop plants, trees, fruit plants, vegetable plants, and greenhouse plants, with a reasonable expectation that the benzoic acid would not impart greater phytotoxicity as compared to a similarly formulated O/W emulsion lacking the benzoic acid.  Furthermore, because Frisch et al. teach that their emulsions are stable on storage for a period of at least one month at a storage temperature of 25° C, it would have been well within the ordinary level of skill in the art at the time of filing to achieve the claimed long-term stability via routine experimentation and optimization of O/W emulsions.
     It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings Fanara et al. and Fefer2 to arrive an oil-in-water emulsion comprising an isoparaffinic oil.  Based on the teachings of Fefer 2, it would have been obvious to one of ordinary level of skill in the art at the time of filing to include N65DW as an isoparaffinic oil in the oil-in-water emulsions of Fefer, with a reasonable expectation that the resulting oil-in-water emulsion would be non-phytotoxic to turfgrass and other plants.

     It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Fanara et al. and Perry et al.  to arrive an oil-in-water emulsion used to treat ornamental plants. Because Perry et al. suggest that plant protectants effective on turfgrass are also effective on plants such as deciduous trees, shrubs, nut plants, flowering plants, or houseplants, one of ordinary level of skill in the art would have had a reasonable expectation that the O/W emulsions effective in protecting turfgrass of the cited art of record mentioned above (see Fefer, Frisch et al., and Fefer 2) would also be effective as plant protectants upon application to deciduous trees, shrubs, nut plants, flowering plants, or houseplants with minimal phytotoxicity.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on August 4, 2022, with respect to the rejection of claims 1-9,12,14,18 and 21-24  under 35 USC 103 as being obvious over Fefer (US20050261379) in view of Frisch et al. (US5869423), Fefer 2 (US20080085832) and Perry et al. (US20140378308)have been fully considered but they are not persuasive.   With regards to the cited prior art, Applicant argues that Fefer describes emulsifier blends including alkyl phenol ethoxylates, nonylphenolethyoxylate, dodecylphenolethoxylates, and ethoxylated alcohol/glycerol oleate mixtures, or combinations thereof. However, Applicant argues that Fefer does not describe using an emulsifier that consists of a blend of an alcohol ethoxylate and an alkyl glyceride, as currently claimed.   However, the Examiner is not persuaded by Applicant’s argument. Fefer teaches a paraffinic spray oil and a method of using the spray oil for controlling turfgrass pests. The spray oil comprises paraffinic oil and an emulsifier which is formulated as an oil-in-water (O/W) emulsion for use. Fefer teaches that their O/W emulsions are formed by admixing water with a paraffinic oil-emulsifier concentrate (see paragraph [0032]).  .  Exemplary emulsifiers include alkyl phenol ethoxylates, nonylphenolethyoxylate, dodecylphenolethoxylates, and ethoxylated alcohol/glycerol oleate mixtures, or combinations thereof ([0014], [0028]).  Specifically, the ethoxylated alcohol/glycerol oleate mixture is a blend of an alcohol ethoxylate emulsifier and an alkyl glyceride emulsifier as disclosed in the instant claims.  
      With regards to Frisch et al., Applicant argues that Frisch et al. disclose the use of benzoic acid as a preservative in the emulsion. However, Applicant argues that Frisch et al. does not disclose that using benzoic acid can provide advantageous re-emulsification properties when combined with a blend of an alcohol ethoxylate and an alkyl glyceride.  However, the Examiner is not persuaded by Applicant’s argument.  First, Applicant is arguing limitations which are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using benzoic acid can provide advantageous re-emulsification properties when combined with a blend of an alcohol ethoxylate and an alkyl glyceride) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant's argument that that using benzoic acid can provide advantageous re-emulsification properties when combined with a blend of an alcohol ethoxylate and an alkyl glyceride, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Instant claim 1 recites “wherein the oil-in-water emulsion composition does not cause increased phytotoxicity compared to an identically formulated oil-in-water emulsion composition lacking the stabilizer, following application of the oil-in-water emulsion composition to a plant”. Frisch et al. teach the inclusion of preservatives such as benzoic acid in their O/W emulsions in amounts between 0.01 and 1% by weight (see column 5, lines 63-65).   The O/W emulsions of Frisch et al. showed excellent insecticide activity with no phytotoxicity, especially in relation to dwarf beans, field beans, tomatoes, cucumbers, wild apple stock and vines (see column 6, lines 22-35). The O/W emulsions of Frisch et al. are also stable under the conditions prevailing in practice. On long-term storage the emulsions of Frisch et al. remain unchanged with regard to their physical stability and their content of active substance both at high temperatures (50° C) and at low temperatures (-5° C, -10° C) (see column 6, lines 10-21).  Frisch et al. teach that their emulsions are stable on storage for a period of at least one month (storage temperature: 25° C, 50° C) (see column 6, lines 46-47).  For these reasons, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings Fanara et al. and Fefer to arrive an oil-in-water emulsion comprising benzoic acid as instantly claimed.   
	With regards to Fefer 2, Applicant argues that Fefer 2 describes emulsifiers including "ethoxylated alcohols having primary C5- C2o carbon chains with an average of about 2 to about 7 ethoxylation groups and alkyl phenol ethoxylates", as shown for example at paragraph [0029]. However, Fefer 2 does not describe using an emulsifier consisting of a blend of an alcohol ethoxylate and an alkyl glyceride, as currently claimed.  However, the Examiner is not persuaded by Applicant’s argument. With regards to an emulsifier consisting of a blend of an alcohol ethoxylate and an alkyl glyceride, as currently claimed, the primary reference, Fefer teaches a paraffinic spray oil and a method of using the spray oil for controlling turfgrass pests. The spray oil comprises paraffinic oil and an emulsifier which is formulated as an oil-in-water (O/W) emulsion for use. Fefer teaches that their O/W emulsions are formed by admixing water with a paraffinic oil-emulsifier concentrate (see paragraph [0032]).  .  Exemplary emulsifiers include alkyl phenol ethoxylates, nonylphenolethyoxylate, dodecylphenolethoxylates, and ethoxylated alcohol/glycerol oleate mixtures, or combinations thereof ([0014], [0028]).  Specifically, the ethoxylated alcohol/glycerol oleate mixtures is a blend of an alcohol ethoxylate emulsifier and an alkyl glyceride emulsifier as disclosed in the instant claims.   The secondary teaching of Fefer 2 was added to show that the use of synthetic isoparaffins in oil-in-water pesticidal formulations was known at the time the instant application was filed.  Fefer 2 teaches herbicide compositions available as a concentrate for dilution with water or a ready-to-use oil-in-water emulsion which are non-phytotoxic to turfgrass and effective for other types of plants (see Abstract and paragraphs [0007] – [0017]).  Fefer 2 teaches that their effective herbicide oil-in-water emulsions utilize paraffinic or isoparaffinic oils (see paragraph [0025]).  It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings Fanara et al. and Fefer2 to arrive an oil-in-water emulsion comprising an isoparaffinic oil.  Based on the teachings of Fefer 2, it would have been obvious to one of ordinary level of skill in the art at the time of filing to include N65DW as an isoparaffinic oil in the oil-in-water emulsions of Fefer, with a reasonable expectation that the resulting oil-in-water emulsion would be non-phytotoxic to turfgrass and other plants.

	With regards to Perry et al., Applicant argues that Perry et al. describes emulsifiers including "alkyl and alkylaryl sulphonates and sulphates and their salts, polyhydric alcohols; polyethoxylated alcohols, esters and fatty amines", as shown for example at paragraph [0049]. However, Perry et al. does not describe using an emulsifier consisting of a blend of an alcohol ethoxylate and an alkyl glyceride, as currently claimed.   However, the Examiner is not persuaded by Applicant’s argument. With regards to an emulsifier consisting of a blend of an alcohol ethoxylate and an alkyl glyceride, as currently claimed, the primary reference, Fefer teaches a paraffinic spray oil and a method of using the spray oil for controlling turfgrass pests. The spray oil comprises paraffinic oil and an emulsifier which is formulated as an oil-in-water (O/W) emulsion for use. Fefer teaches that their O/W emulsions are formed by admixing water with a paraffinic oil-emulsifier concentrate (see paragraph [0032]).  .  Exemplary emulsifiers include alkyl phenol ethoxylates, nonylphenolethyoxylate, dodecylphenolethoxylates, and ethoxylated alcohol/glycerol oleate mixtures, or combinations thereof ([0014], [0028]).  Specifically, the ethoxylated alcohol/glycerol oleate mixtures is a blend of an alcohol ethoxylate emulsifier and an alkyl glyceride emulsifier as disclosed in the instant claims.  The secondary teaching of Perry et al. was joined to show that treating ornamental plants with a pesticide was known at the time the instant application was filed.  Perry et al. teach the protection of plants with minimal phytotoxicity using compositions comprising herbicides and/or pesticides on turfgrass, deciduous trees, shrubs, nut plants, flowering plants, or houseplants (see paragraphs [0037 to [0039]).  

	With regards to Applicant’s argument that the claimed invention has advantageous re-emulsification properties as a result of the use of the claimed stabilizers, this is not convincing because Frisch et al. teach the advantages of using stabilizers such as benzoic acid. Frisch et al. teach the inclusion of preservatives such as benzoic acid in their O/W emulsions in amounts between 0.01 and 1% by weight (see column 5, lines 63-65).  The O/W emulsions of Frisch et al. can be applied either as prepared or after dilution beforehand. The O/W emulsions of Frisch et al. showed excellent insecticide activity with no phytotoxicity, especially in relation to dwarf beans, field beans, tomatoes, cucumbers, wild apple stock and vines (see column 6, lines 22-35). The O/W emulsions of Frisch et al. are also stable under the conditions prevailing in practice. On long-term storage, the emulsions of Frisch et al. remain unchanged with regard to their physical stability and their content of active substance both at high temperatures (50° C) and at low temperatures (-5° C, -10° C) (see column 6, lines 10-21).  Frisch et al. teach that their emulsions are stable on storage for a period of at least one month (storage temperature: 25° C, 50° C) (see column 6, lines 46-47).  Thus, the results in the specification are not unexpected.



   
.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).






















Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617